The named defendant’s petition for certification for appeal from the Appellate Court, 27 Conn. App. 443, is granted, limited to the following issue:
“Did the Appellate Court properly reverse the trial court’s decision and remand the case with direction to grant the writ of mandamus on the ground that a failure of a planning and zoning commission properly to publish a prehearing notice, as required by General Statutes § 8-26, amounted to a failure of the commission to act pursuant to General Statutes §§ 8-26 and 8-26d?”